UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT



                                     No. 97-60597
                                   Summary Calendar



ANTIONETTE ABRAM, ET AL.,
                                                                     Plaintiffs-Appellants,

                                          versus

REICHHOLD CHEMICALS, INC.,
                                                                     Defendant-Appellee.



                      Appeal from the United States District Court
                        For the Southern District of Mississippi
                                  (2:92-CV-122 PR)

                                      April 15, 1998
Before POLITZ, Chief Judge, DAVIS and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Charlotte B. Hibley, Vernon Duane Hibley, Vernon Lamar Hibley, Ida

Lucretia Johnson, Jessie James Peavey, Peggy Joyce Pittman, and Hoyt Shelby

Forbes appeal the summary judgment in favor of Reichhold Chemicals, Inc. For



   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
the reasons assigned, we affirm.

         The appellants contend generally, without addressing the merits, that the

district court erred in granting summary judgment without a hearing and in not

considering the affidavit testimony of their expert, Dr. Jacob Savage. A party who

inadequately briefs an issue is considered to have abandoned the claim.1

Nevertheless, reviewing same we find that the appellants’ contentions are without

merit. Rule 56(c) does not require an oral hearing in open court. 2 The record

reflects that the appellants were given notice and an adequate opportunity to

respond to the movant’s arguments, providing the requisite Rule 56(c) hearing

guarantees. The record also reflects that the district court considered Dr. Savage’s

affidavit as if it were admissible when granting summary judgment.

         Our de novo review of the record, briefs, and applicable law discloses no

reversible error. Accordingly, we affirm the district court’s grant of summary

judgment for essentially the reasons adopted by the district court.

         The judgment appealed is AFFIRMED.




   1
       Arkanase v. Fatjo, 130 F.3d 657 (5th Cir. 1997).
   2
       Villanueva v. CNA Ins. Co., 868 F.2d 684 (5th Cir. 1989).

                                             2